Exhibit 10.3
THE CENTURY BANCORP
SUPPLEMENTAL EXECUTIVE RETIREMENT
AND INSURANCE PLAN
AS AMENDED AND RESTATED EFFECTIVE AS OF DECEMBER 1, 2008





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
PREAMBLE
       
ARTICLE I CONSTRUCTION OF THE PLAN
    1  
 
       
1.1 Definitions
       
(a) Accrual Percentage
    1  
(b) Actuarial Equivalent
    3  
(c) Actuary
    3  
(d) Average Compensation
    3  
(e) Beneficiary
    3  
(f) Benefits Commencement Date
    4  
(g) Benefit Percentage
    4  
(h) Board of Directors
    4  
(i) Change of Control
    4  
(j) Code
    4  
(k) Committee
    4  
(l) Compensation
    4  
(m) Director
    4  
(n) Early Retirement Age
    4  
(o) Early Retirement Date
    4  
(p) Effective Date
    4  
(q) Employee
    4  
(r) Employer
    4  
(s) ERISA
    4  
(t) Executive Management Group
    4  
(u) Normal Retirement Date
    4  
(v) Participant
    4  
(w) Pension Trust Offset
    5  
(x) Pension Trust
    5  
(y) Plan
    5  
(z) Plan Year
    5  
(aa) Post-2004 Benefit
    5  
(bb) Postponed Retirement Date
    5  
(cc) Pre-2005 Benefit
    5  
(dd) Senior Management Group
    5  
(ee) Social Security Benefit
    5  
(ff) Specified Employee
    5  
(gg) Years of Plan Participation
    6  
1.2 Construction
    6  
 
       
ARTICLE II PARTICIPATION
    6  
 
       
ARTICLE III ELIGIBILITY FOR BENEFITS
    6  
 
       
3.1 Normal Retirement
    6  
3.2 Early Retirement
    7  
3.3 Deferred Vested Retirement
    7  

i



--------------------------------------------------------------------------------



 



              Page
3.4 Timing of Commencement
    7  
3.5 Elections Regarding Post-2004 Benefits
    7  
 
       
ARTICLE IV SUPPLEMENTAL RETIREMENT BENEFITS
    8  
 
       
4.1 Normal or Postponed Retirement Benefits
    8  
4.2 Early Retirement Benefits
    9  
4.3 Deferred Vested Retirement Benefits
    10  
4.4 No Accrual After Commencement
    10  
 
       
ARTICLE V PAYMENT OF BENEFITS
    10  
 
       
5.1 Normal Form of Payment
    10  
5.2 Optional Forms of Payment
    10  
5.3 Frequency of Payment
    11  
5.4 Nature of Claim
    11  
 
       
ARTICLE VI INSURANCE BENEFITS
    11  
 
       
6.1 In General
    11  
6.2 Amount of Insurance
    12  
6.3 Termination of Employment
    12  
6.4 Beneficiaries
    12  
6.5 Taxation
    12  
6.6 Procedures
    13  
 
       
ARTICLE VII PLAN ADMINISTRATION
    13  
 
       
7.1 Plan Administrator
    13  
7.2 Composition of the Committee
    13  
7.3 Powers and Duties of Committee
    13  
 
       
ARTICLE VIII MISCELLANEOUS PROVISIONS
    14  
 
       
8.1 No Contract of Employment
    14  
8.2 Assignment
    14  
8.3 Forfeiture in the Event of Discharge for Cause
    14  
8.4 Amendment
    15  
 
       
Schedule A            Change of Control Definition
    16  

ii



--------------------------------------------------------------------------------



 



THE CENTURY BANCORP
SUPPLEMENTAL EXECUTIVE RETIREMENT
AND INSURANCE PLAN
PREAMBLE
Century Bancorp, Inc. has adopted this Plan for a select group of management
Employees in order to (a) attract, retain and motivate qualified management
Employees, (b) facilitate the retirement of such Employees, and (c) in certain
cases, provide survivor income for the Beneficiaries of such Employees. The Plan
is intended to be “a plan which is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA, and shall be interpreted and
administered to the extent possible in a manner consistent with that intent.
This Plan amends and restates, effective December 1, 2008, The Century Bancorp,
Inc. Supplemental Executive Retirement/Insurance Plan. This Plan was previously
amended effective January 1, 1984, January 1, 1989, and January 1, 2000.
As amended and restated effective as of December 1, 2008, to the extent
applicable this Plan is intended to comply with the provisions of Section 409A
of the Code with respect to Post-2004 Benefits and shall be interpreted and
administered to the extent possible in a manner consistent with this intent.
ARTICLE I
CONSTRUCTION OF THE PLAN
1.1 DEFINITIONS
Whenever used in this Plan with initial capital letters, the following terms
shall have the following meanings:
(a) “ACCRUAL PERCENTAGE” means:
(i) in the case of a Participant whose employment with the Employer terminates
before attaining age forty (40), 0%; or
(ii) in the case of a Participant whose employment with the Employer terminates
after attaining age forty (40), the percentage from the following tables:





--------------------------------------------------------------------------------



 



For any Participant who is a member of the Executive Management Group, and
Employees who became Participants before January 1, 2000, the following table
will apply:

          Years of Plan Participation   Accrual Percentage
Fewer than 5
    0.0 %
5 but less than 6
    25.0  
6 but less than 7
    32.5  
7 but less than 8
    40.0  
8 but less than 9
    47.5  
9 but less than 10
    55.0  
10 but less than 11
    62.5  
11 but less than 12
    70.0  
12 but less than 13
    77.5  
13 but less than 14
    85.0  
14 but less than 15
    92.5  
15 or more
    100.0  

For Employees who became Participants after December 31, 1999 (other than
members of the Executive Management Group) the following table shall apply:

          Years of Plan Participation   Accrual Percentage
Fewer than 5
    0 %
5 but less than 6
    20  
6 but less than 7
    24  
7 but less than 8
    28  
8 but less than 9
    32  
9 but less than 10
    36  

2



--------------------------------------------------------------------------------



 



          Years of Plan Participation   Accrual Percentage
10 but less than 11
    40  
11 but less than 12
    44  
12 but less than 13
    48  
13 but less than 14
    52  
14 but less than 15
    56  
15 but less than 16
    60  
16 but less than 17
    64  
17 but less than 18
    68  
18 but less than 19
    72  
19 but less than 20
    76  
20 but less than 21
    80  
21 but less than 22
    84  
22 but less than 23
    88  
23 but less than 24
    92  
24 but less than 25
    96  
25 or more
    100  

Notwithstanding the above, upon a Change of Control the Accrual Percentage of a
Participant who is employed by the Employer on the date of such Change will be
100%.
(b) “ACTUARIAL EQUIVALENT” means a benefit of equal present value to the benefit
which otherwise would have been provided to the Participant, computed on the
basis of mortality according to the 1984 Unisex Pension Mortality Table and an
interest rate of 7.5% compounded annually.
(c) “ACTUARY” means the enrolled actuary selected by the Board.
(d) “AVERAGE COMPENSATION” means the Compensation of a Participant averaged over
the thirty-six (36) consecutive calendar months within the last one hundred
twenty (120) calendar months as an Employee which produces the highest average.
(e) “BENEFICIARY” means a person entitled to benefits under the provisions of
the Plan, other than the Participant.

3



--------------------------------------------------------------------------------



 



(f) “BENEFITS COMMENCEMENT DATE” means the first day of the month coincident
with or next following the date payment of the Participant’s Post-2004 Benefit
is to be made, as determined pursuant to his election or otherwise in accordance
with the rules set forth in Article III below.
(g) “BENEFIT PERCENTAGE” means, for Participants who are members of the
Executive Management Group, 75% and for all other Participants, 66%.
(h) “BOARD OF DIRECTORS” means the Board of Directors of the Employer.
(i) “CHANGE OF CONTROL” shall mean the occurrence of any one of the events
defined in Schedule A.
(j) “CODE” means the Internal Revenue Code of 1986, as amended.
(k) “COMMITTEE” means the Plan Committee described in Article VII.
(l) “COMPENSATION” means the total W-2 earnings paid by the Employer to the
Employee during a Plan Year, increased by the amount of any salary reduction
contribution on behalf of the Employee by the Employer to a 401(k) plan
maintained by the Employer or to any cafeteria plan maintained by the Employer
pursuant to Section 125 of the Code.
(m) “DIRECTOR” means a member of the Board of Directors.
(n) “EARLY RETIREMENT AGE” means the first day of the month after a Participant
has attained age fifty-five (55) and completed five (5) or more Years of Plan
Participation.
(o) “EARLY RETIREMENT DATE” means a Participant’s date of termination after
attaining his Early Retirement Age, but prior to his Normal Retirement Date.
(p) “EFFECTIVE DATE” means January 1, 1984.
(q) “EMPLOYEE” means any person who is hired by the Employer.
(r) “EMPLOYER” means Century Bancorp, Inc., Century Bank & Trust Co., Century
North Shore Bank & Trust Company, and the Bank of Massachusetts, all
corporations organized and existing under laws of the Commonwealth of
Massachusetts or its successor or successors.
(s) “ERISA” means the Employee Retirement Income Security Act of 1974.
(t) “EXECUTIVE MANAGEMENT GROUP” means a group of Employees consisting of those
individuals designated on their initial participation in the Plan or thereafter
as members of the Executive Management Group.
(u) “NORMAL RETIREMENT DATE” means the first day of the month coincident with or
next following the Participant’s 65th birthday.
(v) “PARTICIPANT” means any eligible Employee of the Employer who has satisfied
the requirements in Section 2.1.

4



--------------------------------------------------------------------------------



 



(w) “PENSION TRUST OFFSET” means the monthly retirement benefit that would be
payable to the Participant under the Pension Trust beginning on his Normal
Retirement Date or Postponed Retirement Date, if applicable, (both as defined in
this Plan), under the 120 month term certain annuity form of payment under the
Pension Trust.
In the event that payments under the Pension Trust actually begin on a date
other than the Participant’s Normal Retirement Date or Postponed Retirement
Date, if applicable (both as defined in this Plan), or are paid in a form other
than the 120 months certain annuity, such retirement benefit shall be adjusted
based on this Plan’s definition of Actuarial Equivalence.
(x) “PENSION TRUST” means The Century Bancorp Pension Trust, a pension plan
qualified under Section 401 of the Code.
(y) “PLAN” means The Century Bancorp Supplemental Executive Retirement and
Insurance Plan.
(z) “PLAN YEAR” means the 12-month period ending on September 30.
(aa) “POST-2004 BENEFIT” means any part of a Participant’s Normal Retirement
Benefit, Early Retirement Benefit, or Deferred Vested Retirement Benefit, as
applicable, under the Plan which is not part of the Participant’s Pre-2005
Benefit.
(bb) “POSTPONED RETIREMENT DATE” means the first day of any month after a
Participant’s Normal Retirement Date and after his termination of employment.
(cc) “PRE-2005 BENEFIT” means a Participant’s Normal Retirement Benefit, Early
Retirement Benefit, or Deferred Vested Retirement Benefit, as applicable, based
on his Years of Plan Participation, Accrual Percentage and all other relevant
factors as of December 31, 2004, and determined under the terms of the Plan
adopted and in effect as of October 3, 2004, but only to the extent earned and
vested as of December 31, 2004 within the meaning of Section 409A of the Code.
(dd) “SENIOR MANAGEMENT GROUP” means a group of Employees consisting of those
individuals designated on their initial participation in the Plan or thereafter
as members of the Senior Management Group.
(ee) “SOCIAL SECURITY BENEFIT” means an estimate made by the Actuary of the
monthly primary old-age Social Security Benefit (under Title II of the federal
Social Security Act) which would be payable commencing at Normal Retirement or a
Postponed Retirement Date, if applicable, assuming the Participant has the
number of covered employment years required to maximize his Social Security
Benefit.
(ff) “SPECIFIED EMPLOYEE” means an officer or other employee of an Employer (or
of any other corporation, or trade or business, required to be taken into
consideration for this purpose under Section 409A or the Code) who is a
specified employee within the meaning of Section 409A of the Code.

5



--------------------------------------------------------------------------------



 



(gg) “YEARS OF PLAN PARTICIPATION” means 1/12 of the number of calendar months
while an Employee is employed by the Employer and while he is designated as a
Participant in this Plan. When this calculation results in a number of years
plus a fraction of a year, if the fraction is 5/12 or less it shall be ignored,
otherwise it will be considered the same as one full year. At the sole
discretion of the Committee, a Participant’s Years of Plan Participation may
include such additional number of Years as the Committee may elect.
1.2 CONSTRUCTION
(a) Where necessary or appropriate to the meaning hereof, the singular shall be
deemed to include the plural, the plural to include the singular, the masculine
to include the feminine, and the feminine to include the masculine.
(b) If any provision of the Plan or the application thereof to any circumstance
or person is invalid, the remainder of the Plan and the application thereof to
other circumstances or persons shall not be affected thereby.
(c) All headings contained herein are for convenience of reference only and
shall not be construed as a part of this Plan, or have any effect upon the
meaning of the provisions hereof.
(d) To the extent not preempted by federal law, the provisions of the Plan shall
be construed, administered, and enforced under the laws of the Commonwealth of
Massachusetts.
ARTICLE II
PARTICIPATION
The Participants in the Plan will be such management employees as may be
selected from time to time by the Committee. Each Participant will be considered
a member of the Senior Management Group for purposes of determining the
Participant’s benefits unless the Committee expressly provides (on initial
eligibility or thereafter) that he is to be a member of the Executive Management
Group.
The Committee may terminate an Employee’s participation in the Plan (while he is
still an Employee), but, subject to Section 8.3, no such action will reduce the
Employer’s obligation to any Participant below the amount to which he would be
entitled under the Plan as in effect immediately prior to such action if his
employment then terminated.
ARTICLE III
ELIGIBILITY FOR BENEFITS
3.1 NORMAL RETIREMENT
A Participant who terminates employment with the Employer after attaining his
Normal Retirement Date, or after his Early Retirement Age but having elected to
defer commencement of his benefit until his Normal Retirement Date, shall be
eligible to receive the normal retirement benefit described in Section 4.1.

6



--------------------------------------------------------------------------------



 



3.2 EARLY RETIREMENT
A Participant who has attained his Early Retirement Age shall be eligible to
receive the early retirement benefit described in Section 4.2.
3.3 DEFERRED VESTED RETIREMENT
A Participant who has attained age forty (40) and has at least five (5) Years of
Plan Participation whose employment with the Employer is terminated prior to
attainment of his Normal Retirement Date shall, after attaining his Early
Retirement Age, be eligible to receive the deferred vested retirement benefit
described in Section 4.3.
3.4 TIMING OF COMMENCEMENT
(a) Payment of any Pre-2005 Benefit shall commence in accordance with the
practices and procedures for the commencement of benefits adopted and in effect
under the Plan as of October 3, 2004.
(b) Payment of any Post-2004 Benefit shall commence on the Participant’s Normal
Retirement Date, regardless of the date of the Participant’s retirement or other
termination of employment, except to the extent the Participant shall have
timely and validly established another Benefits Commencement Date with respect
to all or any part of his Post-2004 Benefit in accordance with the provisions of
Section 3.5.
3.5 ELECTIONS REGARDING POST-2004 BENEFITS
(a) A Participant may elect a Benefits Commencement Date with respect his
Post-2004 Benefits at any time within thirty (30) days after the date the
Participant is first designated as eligible to participate in the Plan,
provided, that no such election may apply as to any part of the Participant’s
Post-2004 Benefit that the Committee determines is deemed attributable under
Section 409A of the Code to services for the calendar year in which the
Participant’s election is made, or for any prior calendar year. Any elected
Benefits Commencement Date may be

  (i)   the date the Participant attains a specified age, not earlier than age
fifty-five (55) and not later than age sixty-five (65), provided that if the
Participant elects a specified age before age sixty-five (65), in no event will
his Benefits Commencement Date be prior to his completion of five (5) Years of
Plan Participation; or     (ii)   the later of the date the Participant attains
a specified age (established consistent with the rules in (i) above) and the
date of his termination of employment, provided that in this case his Benefits
Commencement Date may not be prior to the Participant’s “separation from
service” within the meaning of Section 409A of the Code, and provided further
that if the Participant is a Specified Employee as of his separation from
service, all payments otherwise payable prior to the first day of the seventh
month following the month in which he separates from service (or his death, if
earlier), shall be paid in a single sum on such first day (or the date of his
death, if earlier).

7



--------------------------------------------------------------------------------



 



(b) A Participant’s Benefits Commencement Date, once established pursuant to an
election under Section 3.5(a) or by application of the general rule of
Section 3.4(b), is irrevocable and cannot be changed except as follows. A
Participant may elect a different Benefits Commencement Date as to all of his
Post-2004 Benefits otherwise due him commencing on a particular Benefits
Commencement Date provided either

  (i)   such election was made in a calendar year ending on or prior to
December 31, 2008 and did not result in any payment otherwise due to be paid in
the calendar year in which the election was made being paid instead after that
year, or in any payment otherwise due to be paid in a calendar year subsequent
to the year the election was made instead being paid in the calendar year the
election was made, or     (ii)   such election (1) does not take effect until at
least twelve (12) months after the date made; (2) is made at least twelve
(12) months prior to the Benefits Commencement Date previously established; and
(3) results in a new Benefits Commencement Date which is at least five (5) years
after the existing Benefits Commencement Date.

ARTICLE IV
SUPPLEMENTAL RETIREMENT BENEFITS
4.1 NORMAL OR POSTPONED RETIREMENT BENEFITS
The monthly Normal Retirement Benefit of a Participant commencing on the
Participant’s Normal Retirement Date or Postponed Retirement Date shall be the
sum of (a) minus (b) minus (c), subject to a minimum benefit (d) below, then
multiplied by his Accrual Percentage and then divided by twelve (12):
(a) His Benefit Percentage multiplied by his Average Compensation;
(b) His Pension Trust Offset;
(c) His Social Security Offset, which is equal to 100% of the Social Security
Benefit;
(d) $2,400
The monthly Retirement Benefit for Mr. Marshall M. Sloane has been calculated as
of January 1, 2001 based on his Accrual Percentage as of January 1, 2001, his
Pension Trust offset as of January 1, 2001, and his Social Security Offset as of
January 1, 2001, and will not change after January 1, 2001.

8



--------------------------------------------------------------------------------



 



4.2 EARLY RETIREMENT BENEFITS
The monthly early retirement benefit of a Participant who has commenced
receiving payments prior to January 1, 1999, shall be the benefit calculated in
accordance with Section 4.1, provided, however, that to the extent payment
begins prior to the Participant’s Normal Retirement Date, the amount thereof
shall be reduced according to the following schedule:

          Age of Commencement   Early Retirement Percentage
55
    35 %
56
    40  
57
    45  
58
    50  
59
    55  
60
    60  
61
    68  
62
    76  
63
    84  
64
    92  
65
    100  

The above factors will be interpolated to the nearest month.
The monthly Early Retirement Benefit of a Participant who has commenced
receiving payments on or after January 1, 1999, other than any member of the
Executive Management Group who has commenced receiving payments on or after
January 1, 2002, shall be the benefit calculated in accordance with Section 4.1,
provided, however, that to the extent payment commences prior to the
Participant’s Normal Retirement Date, the amount thereof shall be reduced 5/9%
for each of the first sixty (60) months that the commencement of payments
precedes the Participant’s Normal Retirement Date and 5/18% for each of the next
sixty (60) months.
The monthly Early Retirement Benefit of a Participant in the Executive
Management Group, who has commenced receiving payments on or after January 1,
2002, shall be the benefit calculated in accordance with Section 4.1, provided,
however, that to the extent payment commences prior to the Participant’s 62nd
birthday, the amount thereof shall be reduced 5/9% for each of the first
twenty-four (24) months that the commencement of payment precedes the
Participant’s 62nd birthday and 5/18% for each for the next sixty (60) months.

9



--------------------------------------------------------------------------------



 



4.3 DEFERRED VESTED RETIREMENT BENEFITS
The monthly deferred vested benefit of a Participant shall be the benefit
calculated in accordance with Section 4.1, provided, however, that to the extent
payment begins prior to the Participant’s Normal Retirement Date, the amounts
thereof shall be reduced as in Section 4.2 above.
4.4 NO ACCRUAL AFTER COMMENCEMENT
No Participant shall accrue additional benefits under the Plan after any part of
his benefits shall commence to be paid.
ARTICLE V
PAYMENT OF BENEFITS
5.1 NORMAL FORM OF PAYMENT
Retirement benefits shall be paid to the Participant monthly for the life of the
Participant, but in any event for a minimum of one hundred and twenty
(120) months of payments.
If the Participant dies prior to the expiration of such one hundred and twenty
(120) month period, his Beneficiary will receive a monthly payment for the
remainder of the one hundred and twenty (120) month period equal to the monthly
amount payable to the Participant prior to his death. A Participant may
designate a Beneficiary entitled to receive benefits under this Section for the
balance of the one hundred and twenty (120) month period in writing on a form
satisfactory to the Employer. If, after the death of a Participant during the
one hundred and twenty (120) month period, there is no designated Beneficiary,
an amount shall be payable to the Participant’s estate as follows: (a) the
present value of the Pre-2005 Benefits remaining to be paid during the one
hundred and twenty (120) month period shall be calculated on the basis of the
Plan’s Actuarial Equivalent assumptions and shall be paid as soon as practicable
to the Participant’s estate, and (b) the Participant’s estate will receive a
monthly payment for the remainder of the one hundred and twenty (120) month
period equal to the monthly amount of Post-2004 Benefits payable to the
Participant prior to his death.
5.2 OPTIONAL FORMS OF PAYMENT
Subject to such rules and regulations as the Committee may establish from time
to time, a Participant eligible for a Normal, Early, or Deferred Vested
Retirement Benefit under the Plan may, in lieu of the Normal Form of Retirement
described in Section 5.1, elect to receive his benefit in the form of one of the
following optional forms of payment:
(a) JOINT AND SURVIVOR ANNUITIES
A Participant may elect a joint and survivor annuity which shall provide that
either one-fourth (1/4), one-half (1/2), two-thirds (2/3), three-fourths (3/4),
or all of the monthly joint and survivor benefit payable to the Participant
shall continue to be paid following his death to his designated joint annuitant
for the duration of such joint annuitant’s life. A joint and survivor annuity
shall be the Actuarial Equivalent of the Participant’s normal form of payment
described in Section 5.1. If

10



--------------------------------------------------------------------------------



 



the joint annnuitant predeceases the Participant after the benefit has
commenced, the Participant shall continue to receive the same amount as was
being paid during their joint lives.
(b) LIFE ANNUITY AND TERM CERTAIN FORMS OF PAYMENT
A Participant may elect, in lieu of any other retirement benefit under the Plan,
to receive his benefit as a life annuity or as a five (5) or fifteen (15) years
certain annuity (a “Term Certain Annuity”.)
Any such life annuity or Term Certain Annuity shall be the Actuarial Equivalent
of the Normal Form of Payment in Section 5.1 to which the Participant would have
been entitled. A Term Certain Annuity shall provide a monthly pension for the
life of the Participant with monthly payments guaranteed for 60 or 180 months.
If the retired Participant begins to receive payments but does not live to
receive 60 or 180 payments, then such payment shall continue to his designated
Beneficiary (or to his estate if the Beneficiary is deceased) until 60 or 180
payments have been made.
5.3 FREQUENCY OF PAYMENT
The Committee, at its discretion, may adjust the frequency of payment of
Retirement Benefits from monthly payment, with such adjustment being the
Actuarial Equivalent of the monthly Retirement Benefit, provided that any such
adjustment is made before any annuity payment has been made under the Plan, and
provided further that the adjusted payment is made not less frequently than
annually.
5.4 NATURE OF CLAIM
The Employer shall not be required to set aside or segregate any assets of any
kind to meet its obligations hereunder. A Participant shall have no right on
account of this Plan in or to any specific assets of the Employer (other than
rights with respect to life insurance policies purchased under Article VI). Any
right to any payment that a Participant may have on account of the Plan shall be
those of a general, unsecured creditor of the Employer.
ARTICLE VI
DEATH BENEFITS
6.1 IN GENERAL
No death benefits are payable upon death under this Plan, except pursuant to the
life insurance policies required to be purchased and maintained as provided in
this Article VI or to the extent a death benefit may be provided under the form
of retirement benefit elected under Article V hereof.

11



--------------------------------------------------------------------------------



 



6.2 AMOUNT OF INSURANCE
The Employer will purchase and maintain one or more insurance policies on the
life of each Participant which, upon the death of the Participant, will pay
directly to the Participant’s Beneficiary an amount equal to:
(a) in the case of a Participant in the Executive Management Group who dies
while in the employment of the Employer, five (5) times the annual rate of
salary being paid to the Participant at the time of his death, or
(b) in the case of a Participant in the Senior Management Group who dies while
in the employment of the Employer, four (4) times the annual rate of salary
being paid to the Participant at the time of his death.
Any insurance amounts provided under this Article VI shall be in addition to any
group-term life insurance provided to the Participant by the Employer outside of
this Plan. As matter of convenience, the Employer may elect to purchase and
maintain policies not providing exactly the amount of insurance described herein
(for example excess coverage purchased in anticipation of salary increases). In
that event the Participant and his or her beneficiaries shall have no claim to
any excess coverage, and the Employer shall be responsible for any deficit in
death benefits.
6.3 TERMINATION OF EMPLOYMENT
As of the date of a Participant’s termination with the Employer for any reason
other than death;
(a) the Employees obligations under this Article to purchase and maintain
insurance or otherwise provide a supplemental death benefit with respect to the
Participant shall cease;
(b) the Participant will have no further rights under this Article or under any
insurance policy purchased hereunder; and
(c) if the Employer in its discretion decides to continue to maintain any
insurance policies on the life of the Participant purchased under this Article
beyond his date of termination, the Employer, and, if required by any such
policies, the Participant shall take all steps necessary to name the Employer as
the sole Beneficiary of such policies as of such date.
6.4 BENEFICIARIES
A Participant may designate one or more Beneficiaries entitled to receive
benefits under this Article in the event of his death on a form satisfactory to
the Employer and the insurance company or companies issuing the insurance policy
or policies on his life hereunder; however, the Participant shall have no other
rights or incidence of ownership in any such policy.
6.5 TAXATION
It is intended that any death benefit payable under an insurance policy
purchased under this Article will not be includible in the income of the
Beneficiary for federal income tax purposes, but that the one-year term cost of
such life insurance protection, as determined under the

12



--------------------------------------------------------------------------------



 



applicable provisions of the Code, will be includible in the gross income of a
Participant while he has the right to name a Beneficiary entitled to receive the
death benefit.
6.6 PROCEDURES
A Participant shall cooperate fully with the Employer in connection with any
such policy, including, but not limited to, submitting to such medical
examinations, providing such information as may be required from time to time by
the Employer or the insurance company, and executing any. forms required by
either the Employer or the insurance company.
ARTICLE VII
PLAN ADMINISTRATION
7.1 PLAN ADMINISTRATOR
The Plan shall be administered by a Plan Committee.
7.2 COMPOSITION OF THE COMMITTEE
The Committee shall be composed of three or more members, who shall be Employees
or Directors of the Employer. Any member of the Committee may be removed by the
Employer at any time or may resign at any time by submitting his resignation in
writing to the Employer. A new Committee member shall be appointed as soon as
possible in the event that a Committee member is removed or resigns. Any person
so appointed shall signify his acceptance by filing a written acceptance with
the Employer. No member of the Committee who is a Participant in this Plan may
vote or otherwise participate in any decision or act with respect to a matter
relating solely to himself (or to himself and any Beneficiary).
7.3 POWERS AND DUTIES OF COMMITTEE
The Committee, acting in its sole discretion, will have authority to interpret
the provisions of the Plan and decide all questions and settle all disputes
which may arise in connection with the Plan and may establish its own operating
and administrative rules and procedures in connection therewith. All
interpretations, decisions, and determinations made by the Committee will be
binding on all persons concerned, subject to the following claims and review
procedures:
(a) Claims for participation in or distribution under the Plan shall be made in
writing to the Committee. The Committee shall review such claim within ninety
(90) days of its receipt of the same and, if any claim so made is denied in
whole or in part, shall furnish the claimant, within such ninety (90) day
period, with a written notice, prepared in a manner calculated to be understood
by the claimant (i) setting forth the reasons for the denial, (ii) making
reference to pertinent Plan provisions, (iii) describing any additional material
or information from the claimant which is necessary and why, and (iv) explaining
the claim review procedure set forth in Section 7.3(b) below, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse determination on review.

13



--------------------------------------------------------------------------------



 



(b) Within sixty (60) days after the denial of any claim for participation or
distribution under the Plan, the claimant may request in writing a review of the
denial by the Committee. Any claimant seeking review hereunder shall be entitled
to examine all pertinent documents and to submit issues and comments in writing.
The Committee shall render a decision on review of a claim not later than sixty
(60) days after receipt of a request for review hereunder; provided, however,
that if the Committee determines that special circumstances, such as the need
for a hearing, require an extension, its decision on review shall be rendered
within one hundred twenty (120) days after receipt of the request for review
(but in that event the Committee shall notify the claimant of the expected date
of its determination and the reason for the extension within the original sixty
(60) day period). The Committee’s decision on review shall be in writing and
shall state the reason for the decision, referring to the Plan provisions upon
which it is based, and shall advise the claimant that he or she is entitled to
receive upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
and to bring an action under Section 502(a) of ERISA.
(c) No legal proceeding may be commenced by any person having or claiming any
interest in or entitlement under this Plan until the claims and claims review
procedures of this Section have been complied with.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
8.1 NO CONTRACT OF EMPLOYMENT
The Plan will not be deemed to constitute a contract of employment between the
Employer and any Participant, or to be consideration for the employment of any
Participant. The Plan will not be deemed to give any Participant the right to be
retained in the employ of the Employer or to affect the Employees ability to
discharge any Participant at any time.
8.2 ASSIGNMENT
The interest hereunder of any Participant or Beneficiary will not be alienable
by the Participant or Beneficiary by assignment or any other method and will not
be subject to be taken by his creditors to any process whatsoever, and any
attempt to cause such interest to be so subjected will not be recognized, except
to such extent as may be required by law.
The obligations of the Employer hereunder shall be binding on its successors or
assigns, whether by merger, consolidation, or acquisition of all or
substantially all of its business or assets.
8.3 FORFEITURE IN THE EVENT OF DISCHARGE FOR CAUSE
Notwithstanding any provision in this Plan to the contrary, no Retirement
Benefits will be payable hereunder with respect to any Participant who is
discharged from the Employer for cause. For purposes of this Plan only the
following shall constitute “cause”:

14



--------------------------------------------------------------------------------



 



(a) the Participant’s falsification of accounts of the Employer, embezzlement of
funds from the Employer, or commission of any act constituting gross dereliction
of duties; or
(b) the conviction of the Participant for, or entry of a pleading of guilty or
nolo contendere by the Participant to, any crime involving moral turpitude or
any felony.
8.4 AMENDMENT
The Plan (including the attached Schedule A) may be altered, amended, or revoked
in writing by the Employer at any time, but no such action may reduce the
Employer’s obligation with respect to a Participant who is then still employed
by the Employer below the amount to which he would be entitled under the Plan as
in effect immediately prior to such action if his employment then terminated,
and no such action may reduce the Employer’s obligation with respect to a
Participant whose employment with Employer has already then terminated.
Notwithstanding the foregoing, any provision that would cause the Plan to fail
to satisfy Section 409A of the Code, shall have no force and effect until
amended to comply with Section 409A of the Code and any such amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Committee without the consent of Participants affected thereby.
IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has executed
this amended and restated Plan, this first day of December, 2008.

                  CENTURY BANCORP, INC.    
 
           
 
  By:        
 
                     

15



--------------------------------------------------------------------------------



 



Schedule A
CHANGE OF CONTROL DEFINITION
“Change of Control” means the occurrence of anyone of the following events:
(a) there occurs a change of control of Century Bancorp, Inc. of a nature that
would be required to be reported in response to Item 1(a) of the Current Report
on Form 8-K pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934 or in any other filing under the Securities Exchange Act of 1934; or
(b) any Person (other than family members of Marshall M. Sloane) becomes the
owner of 25% or more of the Employer’s Class B Common Stock and thereafter
individuals who were not directors of the Employer prior to the date such Person
became a 25% owner are elected as directors pursuant to an arrangement or
understanding with, or upon the request of, or nomination by, such Person and
constitute at least 25% of the Board of Directors; or
(c) there occurs any solicitation or series of solicitations of proxies by or on
behalf of any Person other than the Board of Directors and thereafter
individuals who were not directors of the Employer prior to the commencement of
such solicitation, or series of solicitations, are elected as directors pursuant
to an arrangement or understanding with, or upon the request of or nomination
by, such Person and constitute at least 25% of the Board of Directors; or
(d) the Employer executes an agreement of acquisition, merger, or consolidation
which contemplates that (i) after the effective date provided for in the
agreement all or substantially all of the business and/or assets of the Employer
shall be owned, leased, or otherwise controlled by another corporation or
entity, and (ii) individuals who are directors of the Employer when such
agreement is executed shall not constitute a majority of the board of directors
of the survivor or successor company immediately after the effective date
provided for in such agreement; provided, however, for purposes of this
paragraph (d) that if such agreement requires as a condition precedent approval
by the Employer’s shareholders of the agreement or transaction, a Change of
Control shall not be deemed to have taken place unless and until such approval
is secured (but upon any such approval a Change of Control shall be deemed to
have occurred on the date of execution of such agreement).
For purposes of the above, the following definitions apply:
“Common Stock” shall mean the then outstanding Common Stock of the Employer
plus, for purposes of determining the stock ownership of any Person, the number
of unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants, or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of preferred stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Board of Directors shall expressly so determine in any future transaction or
transactions.
A Person shall be deemed to be the “owner” of any Common Stock:

16



--------------------------------------------------------------------------------



 



(i) if which such Person would be “beneficial owner” as such term is defined in
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934; or
(ii) if which such Person would be the “beneficial owner” as such term is
defined under Section 16 of the Securities Exchange Act of 1934 and the rules of
the Securities and Exchange Commission promulgated thereunder; or
(iii) which such Person or any of its Affiliates or Associates (as such terms
are defined in Rule 12B-2 promulgated by the Securities Exchange Commission
under the Securities and Exchange Act of 1934) has the right to acquire (whether
such right is exercisable immediate or only after the passage of time) pursuant
in any agreement, arrangement, or understanding, or upon the exercise of
conversion rights, exchange rights, warrants, or options or otherwise.
“Person” shall have the meaning used in Section 13(d) of the Securities Exchange
Act of 1934.

17